Black FORD, J.
J.— White sued Fortune before a justice of the peace, and on the 6th of November, 1840, obtained a judgment. The defendant appealed to the Circuit Court, and filed an appeal-bond on the 13th of the same month. The justice, on the 27th of the same month, filed in the clerk’s office the transcript, appeal-bond, cause of action, &c. The justice’s' transcript does not contain the cause of action, nor state that one had been filed. There was, however,- a good cause of action filed in the clerk’s office with the transcript. The parties appeared in the Circuit Court, and the Court, on the appellant’s motion, dismissed the suit.
We see no good reason for this judgment of dismissal. It is decided, that the transcript of the record of the Circuit Court should show that a sufficient cause of action had been filed. Bell v. Trotter, 4 Blackf., 12. But we do not think *that the cause of action filed with the justice need be copied or referred to in the justice’s transcript.
Per Quriam.—The judgment is reversed with costs. ' Cause remanded, &c.